Citation Nr: 1429602	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1955 to March 1957 and from April 1957 to April 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Cleveland, Ohio, Regional Office which, in pertinent part, denied special monthly compensation based on the need for regular aid and attendance or at the housebound rate.   In September 2009, the Veteran was determined to be incompetent for VA compensation purposes.  In May 2010, the Waco, Texas Regional Office (RO), in pertinent part, denied service connection for a recurrent left shoulder disorder to include injury residuals.  In June 2014, the Veteran submitted a Motion to Advance on the Docket.  In June 2014, the Board granted the Veteran's motion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that special monthly compensation based on the need for regular aid and attendance or at the housebound rate is warranted as his multiple service-connected disabilities render him unable to perform his activities of daily living without the assistance of another individual; confined him to a wheelchair, and render him in need of constant supervision.  

An October 2011 VA psychological examination notes that the Veteran was accepted to a "[Community Living Center (a VA nursing home)] long term care" in April 2011 for an indefinite length of stay.  Clinical documentation of both the cited VA long term treatment and treatment of the Veteran after October 2011 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last afforded a VA examination to assess the nature and severity of his service-connected disabilities, including his need for regular aid and attendance of another individual, in October 2011.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In May 2010, the Veteran submitted a timely notice of disagreement (NOD) with the denial of service connection for a recurrent left shoulder disorder to include injury residuals.  A statement of the case (SOC) addressing that issue has not been issued to the Veteran.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided at a VA Community Living Center after April 2011.  

2.  Schedule the Veteran for a VA aid and attendance or housebound rate examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examination report should contain sufficient information to determine whether it is at least as likely as not (probability of 50 percent or more) that the Veteran is in need of regular aid and attendance due to his service-connected disabilities and/or whether his service-connected disabilities render him permanently housebound.  Specifically the examiner should indicate whether: 

a. The Veteran is helpless or so nearly helpless as to require the regular aid and attendance of another person due to his service-connected disabilities.  

b. The Veteran is able to dress or undress himself or to keep himself ordinarily clean and presentable.  

c. The Veteran is unable to feed himself through loss of coordination of the upper extremities or through extreme weakness.  

d. The Veteran is able to attend to the wants of nature.  

e. The Veteran has incapacity, either physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

f. The Veteran is a patient in a nursing home because of mental or physical incapacity.  

g. The Veteran is substantially confined to his dwelling and the immediate premises due to his service-connected disabilities and the resulting confinement will continue throughout his lifetime.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Issue a SOC to the Veteran which addresses the issue of service connection for a recurrent left shoulder disorder to include injury residuals.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

4.  Then readjudicate the issue of special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

